Citation Nr: 0928622	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-05 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to August 31, 2004, 
for an award of a 100 percent disability rating for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that granted an increased rating to 100 
percent effective as of August 31, 2004.  The Veteran, who 
had active service from December 1966 to December 1970, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.  


FINDING OF FACT

Prior to August 31, 2004, the Veteran's PTSD was not 
manifested by total occupational and social impairment.  


CONCLUSION OF LAW

The requirements for an effective date prior to August 31, 
2004, for the assignment of a 100 percent disability rating 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. § 3.159, 3.400, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in October 2004 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

The Veteran appeals for assignment of an effective date prior 
to August 31, 2004, for the assignment of a 100 percent 
disability rating for his service-connected PTSD.  The 
assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

The statute provides, in pertinent part, that: 

(a) Unless specifically provided otherwise in this 
chapter, the effective date of an award based on an 
original claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be 
earlier than the date of receipt of application 
therefor. 

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability 
had occurred, if application is received within one 
year from such date.  38 U.S.C.A. § 5110 (West 
2002). 

The pertinent provisions of 38 C.F.R. § 3.400 clarify that: 

Except as otherwise provided, the effective date of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an 
original claim, a claim reopened after final 
disallowance, or a claim for increase will be the 
date of receipt of the claim or the date 
entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as 
of which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim. 

The Court and the VA General Counsel have interpreted the 
laws and regulations pertaining to the effective date of an 
increase as follows.  If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective as of the date of claim.  If the 
increase occurred after the date of claim, the effective date 
is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. 
Brown, 10 Vet.App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).

The Board notes that the RO granted service connection for 
PTSD at 30 percent disabling in an April 2004 rating 
decision, effective as of October 28, 2003.  The Veteran did 
not appeal that rating decision, but submitted additional 
evidence "to support my claim for PTSD" in September 2004.  
The RO construed this submission as a claim for an increased 
rating for the Veteran's PTSD.  The RO granted an increase to 
100 percent, effective as of August 31, 2004.  After being 
notified of the decision to increase the evaluation for his 
PTSD the Veteran responded that "I believe that the VA made 
an error on the grant date." 
 
The Board believes that the question in this case is whether 
it is factually ascertainable that the severity of the 
Veteran's PTSD met the criteria for a 100 percent disability 
rating prior to the August 31, 2004, effective date.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this regulatory 
provision, a 100 percent disability rating is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

When evaluating for a psychological disability, the examiner 
often provides a Global Assessment of Functioning.  A GAF of 
61-70 indicates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social occupational or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well with 
some meaningful interpersonal relationships.  A GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31-40 indicates some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends.)  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 
38 C.F.R. § 4.130.

The record includes psychiatric treatment notes regarding 
individual and group therapy dated October 2002 through 
November 2003.  These reports show painful memories, anger, 
difficulty sleeping, and suicidal or homicidal ideation.  
They also mention hypervigilance and an inability to be idle.  
He also reported startled reactions, nightmares, and a 
withdrawal from people.  Additionally, he noted that he 
worked for his son and was currently married for the third 
time.  

In September 2003, the Veteran received a psychological 
assessment.  At that time, the Veteran stated that he saw 
himself as extremely violent in relationships.  He stated 
that he had no close friends and participates in social 
activities very infrequently.  The Veteran appeared well 
groomed and casually dressed.  He showed no abnormal 
mannerisms and maintained good eye contact throughout the 
interview.  The Veteran denied hallucinations and showed no 
delusions during the interview.  He was alert and well-
oriented and exhibited no significant cognitive deficits.  
His memory functioning and reasoning were within normal 
limits.  He exhibited fair insight and poor to fair judgment 
as he continued to drink.  The Veteran exhibited depressed 
mood and anxiety.  The Veteran also reported a distrust and 
suspiciousness of others and a detachment from social 
relationships with a restricted range of emotional 
expression.  The Veteran also re-experienced traumatic events 
through intrusive recollections and distressing dreams.  He 
persistently avoided stimuli associated with the traumatic 
events and responded through numbness or avoidance.  The 
Veteran also reported difficulty sleeping, irritability, 
outbursts of anger, hypervigilance, exaggerated startle 
response, and difficulty concentrating.  The examiner 
assigned a GAF of 45.  

The Veteran was afforded a VA examination in January 2004.  
At that time, the Veteran reported that he is currently in 
his third marriage, which is stressed by alcohol use.  He 
also stated that he had no friends, a few acquaintances, and 
avoided social involvement.  Upon mental examination, the 
Veteran's thought processes were clear, logical, and goal 
directed with no impairment in his ability to communicate.  
He denied any hallucinations or delusions.  The Veteran's eye 
contact was normal and the examiner noted no inappropriate 
behaviors.  The Veteran did report suicidal thoughts on a 
daily basis, but without intention.  He also reported 
homicidal thoughts towards the person who shot his son.  The 
examiner noted that the Veteran was able to maintain personal 
hygiene and other basic activities of daily living.  He was 
oriented to person, place, and time.  His memory was intact 
for recent and remote events.  His speech was of normal rate 
and flow and was free from irrelevant, illogical, or obscure 
speech patterns.  The Veteran showed no indication of panic 
attacks.  The examiner noted depression as indicated by 
suicidal thoughts, frequent crying, and social withdrawal.  
Past impaired impulse control was noted in frequent fighting 
and angry outbursts at others.  The Veteran reported waking 
20 to 30 times per night, frequently with dreams of crashing 
in a helicopter.  In sum, the examiner stated that the 
Veteran's symptoms included impairment in relationships with 
his wife and children and increased angry outbursts.  Also, 
symptoms included re-experiencing, avoidance, and 
hypervigilance.  The examiner noted that anger has impaired 
employment, although the Veteran does maintain work 
sufficient for a living.  The examiner assigned the Veteran a 
GAF score of 60.

A VA outpatient treatment record dated August 31, 2004 
contained an assessment that the Veteran's levels of anxiety 
and anger are higher than in previous visits and that his 
condition was getting worse.  The examiner also stated that 
"[t]he severity of his PTSD symptoms precludes [the Veteran] 
from working."

After reviewing the evidence, the Board finds that evidence 
of record indicates that the Veteran's symptomatology did not 
warrant a 100 percent disability rating prior to August 2004.  
To warrant a 100 percent disability rating, the Veteran must 
show total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of closest relatives, own occupation, or own name.

The Veteran did not present with total occupational and 
social impairment prior to August 31, 2004, as he was 
employed and married and also reported a relationship with 
his son prior to his homicide.  His thought processes and 
communication indicated no gross impairment.  In fact, in 
January 2004 the examiner specifically noted that the 
Veteran's thought processes were clear, logical, and goal 
directed with no impairment in his ability to communicate.  
He suffered no delusions or hallucinations as noted in 
September 2003 and January 2004.  Although the Veteran 
admitted suicidal ideation during his psychological treatment 
and noted homicidal ideation towards the person who shot his 
son, he never presented with any real persistent danger of 
hurting himself or others.  The Veteran showed no difficulty 
performing the activities of daily living.  Specifically in 
January 2004, the examiner noted that the Veteran was able to 
maintain personal hygiene and other basic activities of daily 
living.  The Veteran was consistently oriented to time and 
place and, in spite of complaints of forgetfulness, his 
recent and remote memory was found to be within normal limits 
in September 2003 and found intact in January 2004.  

While the Board acknowledges the different GAF scores 
reported in September 2003 and January 2004, the GAF scores 
are just one item to be considered in assigning a disability 
evaluation and in determining whether the Veteran was 
entitled to a 100 percent disability evaluation prior to 
August 31, 2004.  Simply put, the Veteran is not shown to 
have more nearly meet the criteria set forth in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, for a 100 percent disability 
rating prior to August 31, 2004.  It was not until the date 
of the August 31, 2004 VA outpatient treatment record that 
there was any opinion the Veteran's PTSD symptoms precluded 
the Veteran from working.

Since the Veteran failed to more nearly meet the criteria set 
forth in 38 C.F.R. § 4.130, Diagnostic Code 9411, for a 100 
percent disability rating prior to August 31, 2004, it was 
not factually ascertainable that his disability productive of 
total occupational and social impairment prior to that date.  
However, as of August 31, 2004 there was an opinion that the 
Veteran's PTSD was productive of total occupational and 
social impairment.  Therefore, the Board finds that the 
Veteran is not entitled to an effective date prior to August 
31, 2004, for a 100 percent disability rating for his PTSD.


ORDER

An effective date prior to August 31, 2004, for a 100 percent 
disability rating for PTSD is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


